Opinion by
Mr. Justice Fell,
The city of Philadelphia gave notice to the Monument Cemetery Company to reset the curb on the part of Fifteenth street, about two squares in length, which passes through its grounds. The cemetery company entered into a contract with a curb-setter, who agreed to do the work at a fixed price per foot. He left a pile of old curbstones that were unfit for use on the asphalt pavement between the new curb and the car track. This pile was one foot high and extended into the street two feet from the curb, and on the night of the accident there was no light near it to give notice to persons driving on the street. The plaintiff was the driver of a hansom and ran into the pile of stones at midnight. His cab was overturned and he was injured. The stones had been in the street four or five days before the accident and there was evidence tending to show that the work at this place had been completed for that length of time.
The city seeks to relieve itself of liability on the ground that a municipal corporation is not responsible for an injury caused by the negligence of an independent contractor. But *161this principle has no application to the case. Property owners engaged, in 'work on a city or borough street in front of their properties in obedience to the requirements of an ordinance are not contractors exercising an independent employment, over whom the municipal authorities have no control: Trego v. Honey brook Borough, 160 Pa. 76. A municipality may not be responsible for the negligence of an owner of property engaged in work on a street done on notice from it, where the negligence is in the manner of doing the work on the part of the street necessarily occupied for that purpose, but its duty to exercise reasonable supervision of streets thrown open for travel always continues. The placing of the rejected curbstones in the street was not a part of the work of resetting the curb, but the unauthorized use of the street as a place of storage for material that should' have been placed elsewhere or at once removed. It was allowed to remain there, a menace to travel, during the progress of the work and after its completion and the question of constructive notice to the city was for the jury.
The judgment is affirmed.